El Jttiíz Asociado Se. Mac Leaey
emitió la siguiente opinión.
El peticionario en esta causa, José Bermudez, fue acu-sado ante la Corte Municipal de daños maliciosos con arreglo á la sección 532 del Código Penal. Ene juzgado y convicto de acuerdo con esta denuncia y se le sentenció á cuatro meses de Cárcel y cien dollars de multa. De esta sentencia apeló para ante la Corte de Distrito de San Juan, en la que se celebró el juicio el 24 del presente mes y la que le declaró convicto de hurto de menor cuantía, y le condenó á tres meses de prisión en la Cárcel, y á pagar una multa de cien dollars y las costas; ordenándose que se llevara al acusado á la Cárcel de Distrito en donde esta-ría detenido por el término de tres meses, y que se proce-diera al cobro de la multa en los términos que la ley exige.
La Sección 3a. del Código de Enjuiciamiento Criminal provee que en todos los casos dé que tengan jurisdicción los Jueces de Paz (ó como en este caso el Juez Municipal) cuando se apelan á la Corte de Distrito se juzgarán aten-diendo á la primitiva denuncia ó auto judicial. En dichos casos se procederá á un nuevo juicio.
La denuncia original presentada en esta causa acusa *26claramente mi delito de daños maliciosos, .con arreglo al Artículo 532 del Código Penal. Lo 'que se supone ser un mandamiento expedido por el Secretario de la Corte Municipal, también acusa al Bermúdez de daños maliciosos. En la Corte de Distinto debió haberse celebrado un nue-vo juicio v juzgarse al peticionario de acuerdo con la de-nuncia v mandamiento mencionados, y probal)]emente así se hizo; pero se le declaró convicto de un delito completa-mente distinto, cual es el buido de menor cuantía, definido y castigado en los Artículos 429 y 431 del Código Penal.
Al dictar esta sentencia la Corte de Distrito excedió su jurisdicción y la sentencia por consiguiente es nula. ’El mandamiento de prisión es también defectuoso porque no especifica el tiempo de la prisión, que no debe exceder .ele un día por cada dollar de inulta, ni exceder en ningún caso del término por el que el acusado pudiera ser senten-ciado á prisión por el delito de cpie se le fia declarado con-victo.
La sentencia y el mandamiento lian debido expresar los días que el acusado debía permanecer en prisión en defecto de pago do la multa. Con arreglo á la Sección 327, el único mandamiento que se exige para -justificar ó exigir la ejecución de una sentencia, es la copia de la mis-ma que lia de entregarse al funcionario que lia de ejecu-tarla, pero esto no hace innecesario el cumplimiento de la ley en cuanto ella ordena que se fije de modo definido el término de la prisión.
.Apareciendo desde luego claramente que la Corte de Distrito de San Juan excedió su jurisdicción al dictar la sentencia bajo la cual el peticionario fue encarcelado y que el mandamiento ó auto es defectuoso sustancialmen-te, los procedimientos son nulos; de acuerdo con los pá-rrafos 1 y 3 de la Sección 483 del Código de Enjuicia-miento Criminal, el prisionero dehe ser puesto en liber-tad, y así se ordena por la presente.

Con lugar la solicitud.